NOTE: This disposition is nonprecedential.


  United States Court of Appeals for the Federal Circuit
                                      2008-3307

                                   MYRON L. SIPE,

                                                    Petitioner,

                                           v.

                            DEPARTMENT OF THE NAVY,

                                                    Respondent.


        Myrrel C. Hendricks, Jr., Gebhardt & Associates, LLP, of Washington, DC, argued
for petitioner.

       Elizabeth M. Hosford, Senior Trial Attorney, Commercial Litigation Branch, Civil
Division, United States Department of Justice, of Washington, DC, argued for respondent.
With her on the brief were Tony West, Assistant Attorney General, Jeanne E. Davidson,
Director, Todd M. Hughes, Deputy Director, and Hillary A. Stern, Senior Trial Attorney.

Appealed from: Merit Systems Protection Board
                     NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                    2008-3307


                                 MYRON L. SIPE,

                                                     Petitioner,

                                         v.

                          DEPARTMENT OF THE NAVY,

                                                     Respondent.




                                  Judgment


ON APPEAL from the       Merit Systems Protection Board

in CASE NO(S).           SF1221060279-W-3

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (NEWMAN, RADER, and BRYSON, Circuit Judges).

                         AFFIRMED. See Fed. Cir. R. 36.


                                         ENTERED BY ORDER OF THE COURT




DATED November 13, 2009                   /s/ Jan Horbaly
                                         Jan Horbaly, Clerk